                                     Case 3:18-cv-02615-AGT Document 189 Filed 02/26/21 Page 1 of 6




                            ALEXANDER G. CABECEIRAS, ESQ.
                        1   DEREK SMITH LAW GROUP, PLLC
                        2   One Penn Plaza, Suite 4905
                            New York, New York 10119
                        3   Phone: (212) 587-0760
                            Fax: (212) 587-4169
                        4   alexc@dereksmithlaw.com
                            Pro Hac Vice
                        5

                        6   INGRID M. EVANS, ESQ. (SBN 179094)
                            EVANS LAW FIRM, INC.
                        7   3053 Fillmore Street #236
                            San Francisco, CA 94123
                        8   Phone: (415) 441-8669
                            Fax: (888) 891-4906
                        9
                            Ingrid@evanslaw.com
                       10   Attorneys for Plaintiff

                       11                           IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                       12                                  SAN FRANCISCO DIVISION
                       13
                            MAURO BOTTA,                                Case No. 3:18-cv-02615-AGT
                       14
EVANS LAW FIRM, INC.




                                                       Plaintiff,
                       15                                               PLAINTIFF’S BRIEF ON QUESTIONS
                               vs.                                      FROM THE COURT REGARDING
                       16                                               DISCOVERY

                       17   PRICEWATERHOUSECOOPERS LLP,
                                                                        Trial Date: February 22, 2021
                       18            Defendant.                         Time:         8:30AM
                                                                        Courtroom: Courtroom A, 15th Floor, United
                       19                                               States District Courthouse, 450 Golden Gate
                                                                        Ave., San Francisco, CA 94102
                       20                                               Judge:        The Hon. Alex G. Tse

                       21

                       22

                       23

                       24

                       25
                       26

                       27

                       28                                                -1-
                                           CASE NO. 3:18-CV-02615-AGT    PLAINTIFF BRIEF ON DISCOVERY ISSUE
                                       Case 3:18-cv-02615-AGT Document 189 Filed 02/26/21 Page 2 of 6




                        1   I. QUESTIONS PRESENTED
                                  1. Why was the issue of attorney-client waiver not fully exhausted pre-trial?
                        2

                        3            2. Whether Mauro Botta may testify as to counsel’s questions and statements and his own

                        4   responses and statements made during interviews of him by PwC’s inhouse and outside counsel.

                        5
                            II. LEGAL ARGUMENTS
                        6         A. WHY THE ISSUE OF ATTORNEY-CLIENT WAIVER WAS NOT FULLY
                            EXHAUSTED PRE-TRIAL
                        7         Defendant’s initial disclosure did not include Walter Brown. (See Exhibit A, initial disclosures
                        8
                            sent August 23, 2018).
                        9
                                     Moreover, Plaintiff propounded multiple discovery requests on the subject matter in which
                       10
                            Brown was involved. Throughout discovery, Plaintiff sought relevant information relating to Mauro’s
                       11

                       12   termination. Plaintiff was met repeatedly with claims of attorney-client privilege.1 Plaintiff, believing

                       13   PwC had a good faith basis for this assertion, did not seek motions to compel.

                       14
EVANS LAW FIRM, INC.




                                     Then, on December 19, 2018, roughly a month before the close of fact discovery, Defendant
                       15   amended their initial discovery responses to include Walter Brown. (See Exhibit B, supplemental initial
                       16
                            disclosures sent December 19, 2018). Non-expert discovery was cut off in this matter January 16, 2019
                       17
                            and dispositive motions were due January 31, 2019. (ECF Dkt. No 68). By that time, Plaintiff had
                       18
                            enough facts on the record to survive a motion for summary judgment.2 Then, at summary judgment,
                       19

                       20

                       21   1
                              By way of example, Plaintiff’s Request for Document Production No. 98 sought: “Any and all documents or
                       22   communications suggesting or mentioning that Plaintiff was terminated for “misconduct.”
                            In response PwC Stated: “PwC objects to this Request to the extent it seeks confidential information and documents
                            protected by the attorney-client privilege, the attorney work product doctrine, the right of privacy, or any other privilege or
                       23
                            immunity available under the United States Constitution, the Constitution of the State of California, any federal or state
                            statute, or common law. [Remaining objection omitted].”
                       24
                            2
                              Plaintiff did not take the deposition of Mr. Brown or request more time to, because, among other reasons, Plaintiff need
                       25
                            only show that PwC suspected Mauro’s protected activity. (18 U.S.C. § 1514A; 29 C.F.R. § 1980.104). The facts that Mauro
                            was the only PwC employee to raise concerns about Cavium’s internal controls, he was interrogated twice, these
                       26   interrogations were in direct relation to his whistleblowing activities, and that he was terminated as a result of these
                            interrogations, was enough to articulate that a disputed fact exists as to whether Mauro’s protected activity was a
                       27

                       28                                                                 -2-
                                               CASE NO. 3:18-CV-02615-AGT                PLAINTIFF BRIEF ON DISCOVERY ISSUE
                                       Case 3:18-cv-02615-AGT Document 189 Filed 02/26/21 Page 3 of 6




                            Defendant submitted a declaration from Walter Brown. See Handgards, Inc. v. Johnson & Johnson,
                        1

                        2   413 F. Supp. 926, 929 (N.D. Cal. 1976) (The deliberate injection of the advice of counsel into a case

                        3   waives the attorney-client privilege as to communications and documents relating to the advice).

                        4            Consequently, Plaintiff requested a re-opening of discovery based on the use of attorney
                        5
                            communication but Judge Seeborg dismissed this request as moot. (ECF Dkt. No. 107).
                        6
                                     Following summary judgment, the parties postponed the trial date. (ECF Dkt. No. 111).
                        7
                            Subsequently, the pandemic delayed trial once again. (See Generally, Id., No. 125, 128).
                        8
                                     Prior to the beginning of trial Defendant had waived their privilege with respect to
                        9

                       10   communications to Attorney Brown because they submitted his declaration with respect to these

                       11   matters at the summary judgment stage. Handgards, Inc. v. Johnson & Johnson, 413 F. Supp. 926, 929
                       12   (N.D. Cal. 1976). (In re Grand Jury Proceedings, 219 F.3d 175, 182–83 (2d Cir. 2000) (We have stated
                       13
                            […] that fairness considerations arise when the party attempts to use the privilege both as ‘a shield and
                       14
EVANS LAW FIRM, INC.




                            a sword.’ In other words, a party cannot partially disclose privileged communications or
                       15
                            affirmatively rely on privileged communications to support its claim or defense and then shield the
                       16

                       17   underlying communications from scrutiny by the opposing party); Transamerica Title Ins. Co. v.

                       18   Superior Court, 188 Cal. App. 3d 1047, 1053, 233 Cal. Rptr. 825, 829 (Ct. App. 1987)

                       19            Therefore, because Defendant had waived their assertions of the attorney-client privilege, under
                       20   the case law, Plaintiff’s counsel determined there was no reason to bring this issue before the Court. 3
                       21

                       22

                       23

                       24
                            contributing factor to his termination. Thus, any depositions of Walter Brown were not completely necessary during
                       25   discovery.
                            3
                             This is not to say Plaintiff’s counsel should not have brought this to Your Honor’s attention earlier. At our very first
                       26   hearing, Plaintiff should have raised the issue relating to attorney-client waiver. Plaintiff’s counsel apologizes to this Court
                            for not bringing this matter to Your Honor’s attention sooner.
                       27

                       28                                                                 -3-
                                               CASE NO. 3:18-CV-02615-AGT                PLAINTIFF BRIEF ON DISCOVERY ISSUE
                                     Case 3:18-cv-02615-AGT Document 189 Filed 02/26/21 Page 4 of 6




                                   In its brief submitted on February 25, 2021 (Dkt. No. 185) Plaintiff has outlined the reasons
                        1

                        2   why the subject matter and questions and answers given during Brown’s interviews of Mauro are not

                        3   privileged.

                        4          B. COMMUNICATIONS BY PWC IN-HOUSE COUNSEL OR OUTSIDE COUNSEL
                                   WITH MAURO ARE NOT COVERED BY THE ATTORNEY-CLIENT PRIVILEGE
                        5
                                   BECAUSE MAURO IS A FORMER EMPLOYEE OF PWC AND MAY TESTIFY AS
                        6          TO COUNSEL’S INTERVIEWS OF HIM
                                   Mauro has the right to testify as a former employee of PwC as to any matters that arose during
                        7
                            PwC’s inhouse counsel’s and outside counsel’s interviews of him. Continental Ins. Co. v. Superior
                        8
                            Court, 32 Cal.App.4th 94 (1995). In Continental, the Appellate Court specifically ruled that it was an
                        9

                       10   abuse of discretion for the trial court to refuse to allow a former employee to testify on the grounds that

                       11   their testimony was still privileged because their former employer considered the matters privileged.
                       12   That is not how the privilege works as the Appellate Court made clear:
                       13
                                   The corporation cannot bring former employees back into the fold for purposes of a lawsuit
                       14          merely because there is a risk that the former employees might disclose unfavorable facts. The
EVANS LAW FIRM, INC.




                                   attorney-client privilege ‘only protects disclosure of communications; it does not protect
                       15          disclosure of underlying facts by those who communicated with the attorney.
                       16   Continental, supra, 32 Cal.App.4th at 117. Mauro’s communications with his own counsel are just the

                       17   type of former employee communications that Continental encourages in order to discover the truth of

                       18   what may have occurred in a case. Specifically, the court recognized the utility of former employee ex
                            parte contacts: "[W]here many corporate employees potentially possess knowledge relevant to a claim
                       19
                            against the corporation, ex parte communication would permit identification of those employees
                       20
                            actually possessing such knowledge and would reduce the need for expensive and unnecessary formal
                       21
                            depositions. Ex parte communication with willing lower-echelon employees also may guide counsel
                       22
                            to other sources of information relevant to her client's claim against the corporation and would
                       23
                            permit counsel to ascertain the employee's value as a witness for either side. Finally, ex parte
                       24
                            communication would permit the attorney to prepare corporate employees who are to serve as friendly
                       25
                            witnesses at trial." Continental Ins., 32 Cal. App. 4th at 121 (quoting Stephen M. Sinaiko, Note, Ex
                       26
                            Parte Communication and the Corporate Adversary: A New Approach, 66 N.Y.U. L. Rev. 1456
                       27

                       28                                                      -4-
                                            CASE NO. 3:18-CV-02615-AGT         PLAINTIFF BRIEF ON DISCOVERY ISSUE
                                     Case 3:18-cv-02615-AGT Document 189 Filed 02/26/21 Page 5 of 6




                        1   (1991)). California courts have long recognized that former employees may reach out to counsel and

                        2   discuss matters related to their former employer. Bobele v. Superior Court, 199 Cal. App. 3d 708

                        3   (1988), Nalian Truck Lines, Inc. v. Nakano Warehouse & Transp. Corp., 6 Cal. App. 4th 1256, 1262

                        4   (1992), Under Continental, a former employer can only preclude a former employee’s testimony of
                            what transpired in any interviews by means of a protective order. Continental Ins. Co., 32 Cal.App.4th
                        5
                            at 119. PwC has not done that.
                        6
                                   The Northern District of California applies the Continental holding with respect to issues of
                        7
                            attorney client privilege as it relates to former employees, and holds, as Continental did, that the
                        8
                            privilege does not apply to former employees who are free to testify as to communications with their
                        9
                            employer’s counsel. EXDS, Inc. v. Devcon Construction, Inc., 2005 U.S. Dist. LEXIS 47032 (N.D.
                       10
                            Cal. Aug. 24, 2005). In EXDS, the Northern District held that a former employee could communicate
                       11
                            with plaintiff’s counsel even after she had been asked by her former employer if she were willing to
                       12
                            speak with her former employer’s counsel. Id. at *10. The Court found that the attorney client
                       13
                            privilege had been waived with respect to the former employee and that there was nothing improper
                       14
EVANS LAW FIRM, INC.




                            regarding her communications. If the employer had wanted the former employee’s communications to
                       15   be prohibited, the Court noted that it was “incumbent on the former employer to seek a protective order
                       16   it is concerned that a former employee might disclose privileged information.” Id at *11 quoting
                       17   Continental Ins. Co., 32 Cal.App.4th at 119. PwC has not sought a protective order here. Mauro is free
                       18   to communicate regarding the subject matter of his interviews.
                       19   III. CONCLUSION

                       20           Plaintiff’s counsel does apologize for burdening the Court with this issue during trial. We thank

                       21   Your Honor for your consideration on this objection.

                       22
                            Dated: February 26, 2021
                       23

                       24                                                      By:________________________________

                       25                                                         Alexander G. Cabeceiras, Esq.
                                                                                  DEREK SMITH LAW GROUP, PLLC
                       26                                                         PRO HACE VICE TO BE SUBMITTED
                       27

                       28                                                      -5-
                                            CASE NO. 3:18-CV-02615-AGT         PLAINTIFF BRIEF ON DISCOVERY ISSUE
                            Case 3:18-cv-02615-AGT Document 189 Filed 02/26/21 Page 6 of 6




                                                                alexc@dereksmithlaw.com
                        1                                       1 Penn Plaza, Suite 4905
                        2                                       New York, New York 10119
                                                                Phone: (212) 587-0760
                        3
                                                                Ingrid M. Evans, Esq. (SBN 179094)
                        4                                       EVANS LAW FIRM, INC.
                                                                3053 Fillmore Street #236
                        5
                                                                San Francisco, CA 94123
                        6                                       Phone: (415) 441-8669

                        7                                       Attorneys for Plaintiff

                        8
                        9

                       10

                       11

                       12

                       13

                       14
EVANS LAW FIRM, INC.




                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25
                       26

                       27

                       28                                     -6-
                                 CASE NO. 3:18-CV-02615-AGT   PLAINTIFF BRIEF ON DISCOVERY ISSUE
